Case 2:20-cv-03649-PBT Document 15-2 Filed 09/03/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

POLYSCIENCES, INC., Civil Action No. 2:20-CV-03649-PBT
Plaintiff,

v. DECLARATION OF ANDREW OTT

JOSEPH T. MASRUD,

Defendant.

 

 

I, Andrew Ott, of full age, hereby declare, under penalty of perjury, as follows:

1. I am Executive Vice President and Chief Operating Officer at Polysciences, Inc.
(“Polysciences”). I have held this position since 2018 and held the position of Vice President
from February 2015 until then. I am responsible for the daily activities at Polysciences.

2. I reviewed Joseph Masrud’s and Mathew Griffin’s email accounts, while they
were employees of Polysciences, Inc.

3. I found evidence that Mathew Griffin shared with Mr. Masrud a folder named
“salesdata” via Dropbox on or about September 10, 2018. (A true and correct copy is attached
hereto as Exhibit A.)

4. I found evidence that on July 10, 2019, Mathew Griffin emailed himself a full
export of all Polysciences, Inc. sales data transactions from 2013 through July 9, 2019. (A true

and correct copy is attached hereto as Exhibit B.)

Dated: September 3, 2020 KIM OES

Andrew Ott
